Case 1:21-cv-04743-PAE Document 1-3 Filed 05/27/21 Page 1of1

one

o Mackenna White » Chelsea Mommas

January 9-@

BARBARA MORAES: It pains me to write this post but | don't feel | have a choice as it concerns
that safety of my family. Our former nanny Barbara Moraes ("Barb"), who is well known to many in
the neighborhood, has taken a position with a family in the Madison Square Park area. We
understand she is leaving and looking for another job nearby. Barb worked for us from July 2019
to July 2020, Although we cared for Barb, we were forced to terminate her employment due to
behavior that caused us concern for the safety of our son. But it didn't stop there. Her behavior
following her termination left us no choice but to hire an attorney and file a criminal report for
harassment and stalking our son. We were told that she would not seek employment in the area.
Based on that understanding we did not seek a restraining order against her. Unfortunately we
have learned that not only is she working in the area she is frequenting parks where she knows
our son goes when he is likely to be there. We are alarmed by her presence in the neighborhood
under the circumstances. We have no reason to believe that she ts violent or a danger to anyone
else, Please DM me if you have any additional information. Wishing a happy and safe 2021 for us
all.

Ox 5 1 Comment
qd) Like (J Comment

& Caroline Kate Moderator Multiple Kids +2
PMing you

Like - Reply» 1Sw
